Citation Nr: 1822242	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-25 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from September 2001 to December 2010.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted service connection for posttraumatic stress disorder and assigned a 30 percent disability rating.  

On the VA Form 9, received in July 2014, the Veteran requested a Board hearing.  However, in correspondence dated in August 2016, the Veteran withdrew his hearing request.  Accordingly, this hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently assigned a 30 percent disability rating for his PTSD, effective December 31, 2010.  

A VA examination was performed in January 2014.  At that time, the examiner noted that the Veteran's PTSD produced the following symptoms: depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  

Subsequently, in April 2014, the Veteran was found to have a serious employment handicap due to his service-connected disabilities and was found entitled to vocational services.  The Veteran exhibited the following PTSD symptoms, which caused impairments and functional limitations in his ability to work: flattened affect, difficulty understanding complex commands, impairment of his short and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty establishing and maintain effective work and social relationships.  

After a review of the evidence, the Board finds that the Veteran's PTSD symptoms appeared to worsen following the January 2014 VA examination.  Accordingly, the Board finds that a new VA examination is warranted in order to assess the current severity of the Veteran's PTSD.   

Furthermore, on remand, the RO should obtain the Veteran's updated VA mental health treatment records from October 2016 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's updated VA mental health treatment records from October 2016 to the present.  

2.  After completion of number 1, schedule the Veteran for a VA examination to determine the severity of his service-connected PTSD.  All appropriate tests, studies, and evaluations should be conducted.  

The claims folder, including a copy of this remand and additional service-treatment records forwarded by the Veteran in October 2017, must be made available to the examiner and such review should be noted in the examination report. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.    

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


